Citation Nr: 0125950	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for temporomandibular 
joint dysfunction, currently evaluated as 10 percent 
disabling, to include the issue of whether a substantive 
appeal was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1976 to 
October 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which confirmed a 10 percent rating for 
service-connected temporomandibular joint (TMJ) dysfunction.  

By letter dated September 19, 2001, the Board notified the 
veteran that it would address the issue of whether his 
substantive appeal had been timely filed.  The veteran 
presented additional argument in October 2001.

The issue of entitlement to an increased rating is the 
subject of the remand herein.


FINDINGS OF FACT

1.  In March 2000, the RO denied entitlement to an increased 
rating for TMJ dysfunction.  The veteran was notified of this 
decision and of his appellate rights by letter dated March 
27, 2000.

2.  The veteran submitted a notice of disagreement with the 
RO's decision on August 3, 2000.

3.  A statement of the case addressing the issue of 
entitlement to an increased rating for TMJ dysfunction was 
issued on August 23, 2000.

4.  The veteran filed a substantive appeal addressing the 
issue of entitlement to an increased rating for TMJ 
dysfunction on January 8, 2001. 



CONCLUSION OF LAW

A timely substantive appeal of the claim of entitlement to an 
increased rating for TMJ dysfunction was filed, and the Board 
has jurisdiction to consider this issue.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a February 1995 rating decision, the RO granted service 
connection for TMJ dysfunction and assigned a 10 percent 
rating effective from February 1994.

By a March 2000 rating decision, the RO confirmed the 10 
percent rating for TMJ dysfunction.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
March 27, 2000.

The veteran submitted a notice of disagreement with the RO's 
decision.  It was dated "1 August 2000" and received at the 
RO on August 3, 2000.  A statement of the case was issued on 
August 23, 2000.

The VA Form 9 ("Appeal to Board of Veterans' Appeals") 
subsequently submitted by the veteran was date stamped twice 
by the RO upon receipt, but the ink in both stamps was very 
light and while it reflects the number "8" for the day, it 
is impossible to ascertain which month the document was 
filed.  On box 12 (for "DATE") of the Form 9, the veteran 
had written the following: "4-1-01."  

In September 2001, the Board wrote to the veteran and advised 
him that it was considering the issue of the timeliness of 
his substantive appeal, and provided him the opportunity to 
submit arguments on that issue.  

In an October 2001 letter, the veteran asserted that his VA 
Form 9 was signed and mailed to VA on "4 January 2001," and 
that people had had problems with lost mail on his rural 
postal route.  He claimed that the problems with his post 
office were documented. 

Review of the claims file shows that the veteran often dates 
his correspondence using the convention of "day, month, 
year," although he does not do so consistently and 
invariably.  When he does so, he usually writes out or 
abbreviates the name of the month, rather than using a 
numeric designation.  See statements received in February and 
April 1996, but see letter and authority to release medical 
records dated in February 1995.


II.  Analysis

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished by the RO.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (2001).  Proper completion and 
filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2001).  The notice of disagreement and the 
substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 
20.300 (2001).

After an notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (2001).  

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2001).  The substantive appeal must be filed 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2001).  A response postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  If the postmark is not of record, the postmark date 
will be presumed to be five days prior to the day of receipt 
of the document by VA.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(a), (b)(2001). 

Under the circumstances described above, the veteran had 
until March 27, 2001, to file a timely substantive appeal 
concerning the denial of an increased rating for TMJ 
dysfunction.  The post mark is not of record.  At first 
glance, the "4-1-01" in box 12 of the VA Form 9 suggests 
that it was dated on April 1, 2001, and thus perhaps received 
by the RO on April 8, 2001 (as reflected by the "8" on the 
faded date stamp).  

However, in dating correspondence he has submitted in the 
course of this appeal, the veteran has generally followed the 
convention of indicating first the month, then the day, then 
the year (i.e., "4-1-01" to indicate January 4, 2001, 
rather than April 1, 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001).  In light of 
the partial illegibility of the RO's date stamp, the 
veteran's assertion that he mailed his Form 9 on January 4, 
and the evidence showing that the veteran does often date his 
correspondence with the day of the month preceding the month, 
the Board will give the benefit of the doubt to the veteran 
and assume that he dated the VA Form 9 on January 4, 2001, 
and that it was received by the RO on or about January 8, 
2001, making his substantive appeal timely.


ORDER

Timeliness of the substantive appeal for the claim of 
entitlement to an increased rating for TMJ dysfunction has 
been established, and the appeal is granted to this extent.


REMAND

Additional development is needed prior to appellate 
disposition of this case.

In his VA Form 9, the veteran asserted, in part, that because 
of the malalignment of his jaw, he would have to sleep with 
his head thrown back to get a clear airway.  His TMJ 
dysfunction apparently caused his mouth to open during sleep, 
which made him snore and breathe hard.  He wrote that he had 
recently sought treatment at the VA Hospital in Little Rock, 
and a physician there told him that he might need to 
participate in a sleep apnea study. 

The claims file contains the record of a January 2000 VA 
dental examination, but does not contain any treatment 
records from the Little Rock VA Hospital, nor does it appear 
that the RO has requested said records.  These records should 
be obtained on remand, as well as any records of further VA 
treatment (including any such records from the VA Medical 
Center (VAMC) in Fayetteville, Arkansas). See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).

As the case must be remanded to obtain treatment records, the 
veteran should also be re-examined by VA.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991). 

Furthermore, there was a substantial change in the law during 
the pendency of this claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
VCAA since the veteran has apparently received VA treatment 
since his January 2000 examination, the records of which have 
not been obtained.  It would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is also required.  

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  The 
development should include, but is not 
limited to, obtaining all of the veteran's 
VA medical records (i.e., from the VA 
Hospital in Little Rock and/or from the 
Fayetteville VAMC) dated from January 2000 
to the present and asking him to submit a 
detailed statement of all private 
treatment he has received for symptoms of 
TMJ dysfunction beginning in 2000. 

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a comprehensive VA examination 
to ascertain the current severity of his 
service-connected TMJ dysfunction.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including inter-
incisal and lateral excursion range of 
motion, in millimeters, the extent of any 
instability and pain on use, and also 
comment on the extent of the functional 
limitations caused by the disability.  It 
is requested that the examiner provide 
explicit responses to the following 
questions:

I.   Does the service-connected TMJ 
dysfunction cause weakened movement, 
excess fatigability, and displacement?  
If feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  What is 
the additional range of motion loss of 
inter-incisal and lateral excursion range 
of motion, in millimeters?  Can the 
examiner comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate and explain.

II.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the TMJ, and the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected TMJ 
dysfunction, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected TMJ dysfunction.  
The examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning TMJ dysfunction. The examiner 
should offer opinions as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints, including pain.

Any indications that the veteran's 
complaints or symptomatology are not in 
accord with findings on examination 
should be directly addressed and 
discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of 
symptomatology or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's claim with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  If 
the veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional medical evidence and 
fulfill due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

